DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2021 has been entered.

Amendment(s) and Claim Status
In the Amendment filed January 14, 2021, claims 21 and 40 were amended, claims 1-20, 22 and 23 stand canceled and claims 21 and 24-40 have been presented for further consideration.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Irene Lin on February 10, 2021, with a subsequent proposal on February 17, 2021.

Claims 21, 29 and 40 of the application have been amended as follows: 

21. (Currently Amended) A method of controlling a borehole drilling process implemented in a drilling control system for controlling a first set of operations and a second set of operations, the method comprising:
generating and outputting at least one control signal by the drilling control system for controlling at least one control parameter associated with the first set of operations, such that the at least one control parameter associated with the first set of operations is controlled by the
drilling control system; and
subsequent to an indication that the first set of operations is complete, outputting at least one control signal received from an external system at the drilling control system for controlling at least one control parameter associated with the second set of operations, such that the at least one control parameter associated with the second set of operations is controlled by the external system, wherein the at least one control signal received from the external system is generated by the external system,
wherein the first set of operations consists of batch tasks, and the second set of operations consists of downhole processes, and
wherein the indication that the first set of operations is complete comprises one or more of:
an indication that a drillstring is connected to one or more drilling machines;
an indication that a drillstring has been released from slips and the drillstring has been lifted out of slips; and
an indication that a flow path from one or more pumps is open.

29. (Canceled)

40. (Currently Amended) A drilling control system for controlling a borehole drilling process, the borehole drilling process comprising a first set of operations and a second set of operations, the apparatus comprising:
a control unit for generating at least one control signal for controlling at least one control parameter associated with the first set of operations; and
an output unit for outputting said at least one control signal to a borehole drilling apparatus, such that the at least one control parameter associated with the first set of operations is controlled by the drilling control system,
wherein the drilling control system is configured, subsequent to an indication that the first set of operations is complete, to output at least one control signal received from an external system at the drilling control system for controlling at least one control parameter associated with the second set of operations, such that the at least one control parameter associated with the second set of operations is controlled by the external system, wherein the at least one control signal received from the external system is generated by the external system,
wherein the first set of operations consists of batch tasks, and the second set of
operations consists of downhole processes, and 
wherein the indication that the first set of operations is complete comprises one or more of:
an indication that a drillstring is connected to one or more drilling machines;
an indication that a drillstring has been released from slips and the drillstring has been lifted out of slips; and
an indication that a flow path from one or more pumps is open.

Allowable Subject Matter
Claims 21, 24-28 and 30-40 [renumbered 1-17] are allowed.

The following is an examiner’s statement of reasons for allowance:
While the cited art addresses many of the limitations presented in the instant application, the references either singularly or in combination, consistent with the proposed amendments presented in independent claims 1 and 40, fail to explicitly teach or suggest of a system and method for controlling borehole drilling processes using multiple components to monitor and manage downhole safety operations consistent with drillstring status.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-41054105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Kelvin Booker/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119